DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinger, III et al. (US Pub. No. 2006/0178748; hereinafter Dinger) in view of Walsh et al. (US Pat. No. 9,155,543; hereinafter Walsh).
Dinger teaches the following regarding claim 1: an implant comprising: an upper surface (upper portions of element 110) comprising a saddle shape (Figs. 3A-3C) including: a first peak; a second peak (please annotated Figure A, below); a first trough (Figure A) laterally between the first peak and the second peak (Fig. 3A); and a second trough (Figure A) laterally between the first peak and the second peak (Fig. 3A), the first peak laterally between the first trough and the second trough (Fig. 3A), the second peak laterally between the first trough and the second trough (Fig. 3A); a planar lower surface (lower portions of element 120) opposite the upper surface 
Dinger teaches the limitations of the claimed invention, as described above. However, it does not recite the implant comprising a non-biodegradable hydrogel body having a polyvinyl alcohol content of 35% to 45% by weight. Walsh teaches that it is well known in the art that joint implants are constructed from a non-biodegradable hydrogel body, and comprise a polyvinyl alcohol content of 35% to 45% by weight (col. 2, lines 32-55; col. 3, lines 33-51), for the purpose of utilizing the material’s biocompatibility and mechanical properties. It would have been obvious to one having ordinary skill in the art to modify the material of the device of Dinger to comprise the hydrogel taught by Walsh, in order to utilize the material’s biocompatibility and mechanical properties. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

    PNG
    media_image1.png
    405
    425
    media_image1.png
    Greyscale

Figure A.

Regarding claims 3 and 6, Dinger, as modified by Walsh, teaches the limitations of the claimed invention, as described above. While Dinger states that the dimensions of its prosthesis may be modified to suit the implantation site (para. 0035), the references do not explicitly recite the body having a diameter between 4 mm and 8 mm and the value of the distances among the peaks, troughs, and the lower surface. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal implant dimensions needed to achieve the desired results, particularly to properly fit within a particular patient’s anatomy. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the dimensions of the implant, would have been obvious at the time of applicant's invention in view of the teachings of Dinger and Walsh. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Dinger teaches the following regarding claim 4: the implant of Claim 1, configured to be placed in a carpometacarpal joint (Figs. 3A-3C; para. 0016). Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Dinger teaches the following regarding claim 5: the implant of Claim 1, wherein the lower surface is configured to be placed in a cavity in a first metacarpal bone and wherein the upper surface is configured to abut a trapezium (paras. 0016, 0101-0112).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774